DETAILED ACTION
Election/Restrictions
Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 22, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on May 6, 2021 & December 6, 2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, the phrase “second members which are slidably assembled along the sliding groove” is unclear and confusing as presently set forth since the “groove” (21) is deemed to actually comprise two adjacent grooves that are separated by a central web along the first member (20).  As such, it is not clear how both second members (30) can be slidably assembled along the groove {it appears that each second member would be movable along a respective sliding groove}.  Additionally, the phrase “the second member is formed with a first mounting hole” is unclear since plural second members are claimed and a specific member of the set has not been appropriately identified.  Consequently, Claim 2 is rejected since it is dependent upon an indefinite claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Raalte [US 1,751,060].  Van Raalte teaches of a guiding apparatus (fig. 1), comprising: a first member (frame of (4) with (5’s)) having a sliding groove (viewed as the groove(s) defined by the (5’s) in as much as applicant depicts a singular groove) formed along a longitudinal direction; and a plurality of second members (7’s) which are slidably assembled along the sliding groove so as to hold the first member in between, wherein the first member is formed with a first mounting hole (hole accepting (11) – fig. 3) on a bottom surface of the sliding groove (bottom surface would be the lateral surface due to the opening direction of the groove), and the second member is formed with a second mounting hole (hole accepting (12) – fig. 3) on a surface opposed to the bottom surface (opposing surfaces shown in figs. 2-3), and wherein a stopper member (11, 12) is mounted to each of the first mounting hole and the second mounting hole, each of the stopper member having an insertion part (viewed as a distal end segment) which is to be inserted into each of the first mounting hole and the second mounting hole (shown) and is formed to be shorter in a length in an axial direction than a depth of each of the first mounting hole and the second mounting hole (as defined), and a protruding part (viewed as an opposite end segment that is not within the hole) protruding from each of the bottom surface and a surface opposed to the bottom surface, respectively.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Van Raalte in view of Antonaccio [US 3,773,395].  Van Raalte teaches applicant’s basic inventive claimed apparatus as outlined {mapped} above, but does not show a cushioning member mounted to the protruding part.  As to the incorporation of a cushioning member, Antonaccio is cited as an evidence reference for the known use of providing a cushioning member (39) along a portion of a stopper member (36) with regards to coupled sliding members.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Van Raalte by applying a rubber sleeve along the protruding ends of the stopper members in view of Antonaccio’s teaching because this arrangement would enhance the versatility of the Van Raalt’s device by 1) providing a means by which noise could be dampened when protruding parts are slammed into contact with each other and 2) providing a means by which the impact of the protruding parts would be absorbed / minimized due to the addition of the coating.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing slide members with protruding stopping members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
January 11, 2022


/James O Hansen/Primary Examiner, Art Unit 3637